DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 Response to Amendment
	The amendment filed 11/03/2021 has been entered. Claims 72-85 remain pending in the application. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Final Office Action mailed 09/27/2021.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 11/03/2021, with respect to the interpretation of the rejection of claims have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mathys/Scott (see rejection below).
With regards to claim 1, the limitation “for clamping a kidney” is purely functional and as long as the surgical clamp reads on the body of the claims, it can be determined that the clamp would be fully capable of clamping a kidney, although not specifically recited. There is no reason to suggest otherwise as the functionalities of the Applicant’s clamp and the clamp of Mathys/Scott would perform very similarly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 72-85 are rejected under 35 U.S.C. 103 as being unpatentable over Mathys (US Patent 5,674,244) in view of Scott et al. (US PGPub 2003/0212365), hereinafter known as “Scott.”
	With regards to claim 72, Mathys discloses a surgical clamp 1 (Figures 1a-1b) for clamping a kidney (Col 4 lines 58-63 – useful in surgery; functional limitation, surgical clamp 1 meets the claim requirements and therefore is capable of operating on a kidney), said clamp 1 comprising first 3b and second 3a clamping members each having a distal end and a proximal end (where pivot point 20 points to) and being pivotably connected to each other at their respective proximal ends (20, Col 2 lines 62-67) so as to be movable between an open configuration (figure 1a) and a closed configuration (figure 1b) of said clamp 1, each of said clamping members 3a/3b being opposed (clamps are opposite to each other, Figures 1a-1b), and said first 3b and second 3a clamping members having a corresponding first and second tissue engaging portions (space in between 3b and 3a) each comprising a strip arrangement of teeth (Col 3 lines 1-2), wherein in said closed configuration (figure 1b) with the exception of the proximal end of the pivotal connection only the distal ends of said first and second clamping members contact each other (distal end of the perimeter of the clamp head are in contact with each other, Figure 1b); and each of said first 3b and second 3a clamping members are generally concave (figure 1b) such that in said closed configuration (figure 1b) said first and second tissue engaging portions are separated by a gap (see gap in figure 1b between 3b and 3a when in the closed configuration) there between which extends between said proximal and distal ends, said gap and the width of said teeth strip arrangement being dimensioned to apply a maximum compressive force to only a small proportion of the clamped kidney (Col 3 lines 1-8; Col 3 lines 42-50 – object 5 being clamped); and wherein the clamp 1 comprises a mechanism 7/9 for maintaining the first and second clamping members in a fully open position, a fully closed position and positions intermediate between the full open position and the fully closed position (Col 3 lines 46-51 – “in an open setting… the pliers 1 can be opened and closed without restriction”; Col 3 lines 52-62 – discusses the use of the catching element 10 of the shaped rod 9 by way of a toothed rack – therefore the mechanism for maintaining the different positions can be accomplished via the catching element 10 of the shaped rod 9). 
	Mathys is silent wherein the first and second tissue engaging portion each comprising a strip arrangement of longitudinally rows of teeth.
	However, in the same field of endeavor, Scott teaches (Figures 1-6) the first and second tissue engaging portions (53 and 63) each comprising a strip arrangement of longitudinally rows of teeth (59, protrusions, Figure 1).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue engaging portions of Mathys clamp heads to incorporate the teachings of the strip arrangement of longitudinally rows of teeth of Scott’s tissue engaging portions so as facilitate securing the clamp to the chambered body (Scott: paragraph 26; patient’s body, paragraph 5; the right atrium of the heart, for infusion of fluid into the chambered body such as during emergency surgery or triage on a patient, Abstract).
	With regards to claim 73, Mathys/Scott disclose the surgical clamp as claimed in claim 72. Mathys/Scott are silent wherein the gap between said first and second tissue engaging portions when said clamping members are in said closed configuration is within the range of 5 - 29 mm. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical clamp’s size and shape of Mathys/Scott in order to conform to the organ (kidney). According to the National Kidney Foundation, normally, kidneys are about the size of a fist or 10 to 12 cm or 100 to 120 mm (https://www.kidney.org/atoz/content/what-kidney-atrophy). The dimensions of a human kidney differ based on each patient, so modifying the device to fit a specific kidney is optimal for the proper use and function of the device. See MPEP 2144.05.  
	With regards to claim 74, Mathys/Scott disclose the surgical clam as claimed in claim 72. Mathys/Scott are silent wherein the width of each of the first and second clamping members is within the range of 4 - 25 mm. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical clamp’s size and shape of Mathys/Scott in order to conform to the organ (kidney). According to the National Kidney Foundation, normally, kidneys are about the size of a fist or 10 to 12 cm or 100 to 120 mm (https://www.kidney.org/atoz/content/what-kidney-atrophy). The dimensions of a human kidney differ based on each patient, so modifying the device to fit a specific kidney is optimal for the proper use and function of the device. See MPEP 2144.05.  
	With regards to claim 75, Mathys/Scott disclose the surgical clamp as claimed in claim 72. Mathys/Scott are silent wherein said concave tissue engaging portions each comprise a first arc having a radius of curvature within the range of 90 - 210 mm.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical clamp’s size and shape of Mathys/Scott in order to conform to the organ (kidney). According to the National Kidney Foundation, normally, kidneys are about the size of a fist or 10 to 12 cm or 100 to 120 mm (https://www.kidney.org/atoz/content/what-kidney-atrophy). The dimensions of a human kidney differ based on each patient, so modifying the device to fit a specific kidney is optimal for the proper use and function of the device. See MPEP 2144.05.  
	With regards to claim 76, Mathys/Scott disclose the surgical clamp as claimed in claim 72. Mathys/Scott are silent wherein the length of each of said first and second clamping members is within the range of 60 -120 mm.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified surgical clamp’s size and shape of Mathys/Scott in order to conform to the organ (kidney). According to the National Kidney Foundation, normally, kidneys are about the size of a fist or 10 to 12 cm or 100 to 120 mm (https://www.kidney.org/atoz/content/what-kidney-atrophy). The dimensions of a human kidney differ based on each patient, so modifying the device to fit a specific kidney is optimal for the proper use and function of the device. See MPEP 2144.05.  
	With regards to claim 77, Mathys/Scott disclose the surgical clamp as claimed in claim 72. Mathys/Scott are silent wherein the thickness of each of the first and second clamping members is within the range of from 1 - 4 mm. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical clamp’s size and shape of Mathys/Scott in order to conform to the organ (kidney). According to the National Kidney Foundation, normally, kidneys are about the size of a fist or 10 to 12 cm or 100 to 120 mm (https://www.kidney.org/atoz/content/what-kidney-atrophy). The dimensions of a human kidney differ based on each patient, so modifying the device to fit a specific kidney is optimal for the proper use and function of the device. See MPEP 2144.05.  
	With regards to claim 78, Mathys further discloses wherein the pivotal connection 20 between said first 3b and second 3a clamping members is selected from the group of scissors and scissors-jack actuation arrangements (figures 1a-1b; handles 11a and 11b are operated like scissors).
	With regards to claim 79, Mathys further discloses wherein the first 3b and second 3a clamping members are substantially co-planar and can be viewed to overlie each other (figures 1a-1b).
	With regards to claim 80, Mathys/Scott disclose the surgical clamp as claimed in claim 79. Mathys further discloses wherein both clamping members 3b/3a are hooked at their distal ends (see annotated figure 1b below). Mathys, with respect to the figure 1a-1b embodiment, is silent wherein one of said clamping members is longer than the other and both are hooked at their distal ends. 

    PNG
    media_image1.png
    326
    623
    media_image1.png
    Greyscale

	However, Mathys, with respect to the figure 4a embodiment, teaches wherein one of said clamping members is longer than the other (see annotated figure 4a below). 

    PNG
    media_image2.png
    831
    403
    media_image2.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical clamp of Mathys/Scott for the longer clamping arm of the figure 4a embodiment of Mathys for the purpose of creating a firmer grip on the object within the clamping members.

	With regards to claim 81, Mathys further discloses wherein both first 3b and second 3a clamping members are similarly curved and can be viewed to overlie each other (figures 1a-1b).
	With regards to claim 82, Mathys/Scott disclose the surgical clamp as claimed in claim 72. Mathys/Scott are silent wherein the gap between said first and second tissue engaging portions when said clamping members are in said closed configuration is within the range of 7 - 16 mm
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical clamp’s size and shape of Mathys/Scott in order to conform to the organ (kidney). According to the National Kidney Foundation, normally, kidneys are about the size of a fist or 10 to 12 cm or 100 to 120 mm (https://www.kidney.org/atoz/content/what-kidney-atrophy). The dimensions of a human kidney differ based on each patient, so modifying the device to fit a specific kidney is optimal for the proper use and function of the device. See MPEP 2144.05.  
	With regards to claim 83, Mathys/Scott disclose the surgical clamp as claimed in claim 72. Mathys/Scott are silent wherein the width of each of the first and second clamping members is within the range of 7-12 mm. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical clamp’s size and shape of Mathys/Scott in order to conform to the organ (kidney). According to the National Kidney Foundation, normally, kidneys are about the size of a fist or 10 to 12 cm or 100 to 120 mm (https://www.kidney.org/atoz/content/what-kidney-atrophy). The dimensions of a human kidney differ based on each patient, so modifying the device to fit a specific kidney is optimal for the proper use and function of the device. See MPEP 2144.05.  
	With regards to claim 84, Mathys/Scott disclose the surgical clamp as claimed in claim 72. Mathys/Scott are silent wherein said concave tissue engaging portions each comprise a first arc having a radius of curvature within the range of 104 - 184 mm. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical clamp’s size and shape of Mathys/Scott in order to conform to the organ (kidney). According to the National Kidney Foundation, normally, kidneys are about the size of a fist or 10 to 12 cm or 100 to 120 mm (https://www.kidney.org/atoz/content/what-kidney-atrophy). The dimensions of a human kidney differ based on each patient, so modifying the device to fit a specific kidney is optimal for the proper use and function of the device. See MPEP 2144.05.  
	With regards to claim 85, Mathys/Scott disclose the surgical clamp as claimed in claim 72. Mathys/Scott are silent wherein the length of each of said first and second clamping members is within the range of 80 - 100 mm. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical clamp’s size and shape of Mathys/Scott in order to conform to the organ (kidney). According to the National Kidney Foundation, normally, kidneys are about the size of a fist or 10 to 12 cm or 100 to 120 mm (https://www.kidney.org/atoz/content/what-kidney-atrophy). The dimensions of a human kidney differ based on each patient, so modifying the device to fit a specific kidney is optimal for the proper use and function of the device. See MPEP 2144.05.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        11/30/2021

/SHAUN L DAVID/Primary Examiner, Art Unit 3771